Citation Nr: 1232558	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-33 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar spine herniation and facet arthrosis, from March 1, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on multiple periods of active duty, including from July 1988 to January 1989, and from July 1989 to July 1993.  He also was ordered to active duty for special work (ADSW) in July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Buffalo, New York.  That decision granted service connection for lumbar spine disc herniation and facet arthrosis, and assigned, in pertinent part, a disability rating of 10 percent, effective from March 1, 2008.  The appellant appealed that portion of the decision.  In an October 2009 rating decision, the RO increased the disability rating assigned to the service-connected lumbar spine disability to 20 percent, effective March 1, 2008.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain VA medical records, and to obtain another VA examination.

As part of a VA Form 21-4138, dated in July 2010, the Veteran informed VA that he was most recently treated at the VA Medical Center (VAMC) in Batavia [New York] in January and April 2010.  He added he had received medication and pain management care for the last one and a half years.  While a RO rating decision dated in May 2010 indicates that VA outpatient treatment records dated as recently as April 2010 had been reviewed, review of the Veteran's claims folder includes a February 2009 physical therapy discharge note (showing that the Veteran was seen for low back pain with decrease in function).  A later-dated VA outpatient treatment record, dated in June 2009, shows treatment afforded the Veteran for a psychiatric-based disorder.  Therefore, an effort to obtain any VA medical records pertaining to treatment afforded the Veteran from the Batavia VAMC dated from June 2009 should be undertaken.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment records, if obtained, should be associated with the claims file.  38 U.S.C. § 5103A (West 2002).

In addition, as part of his April 2008 notice of disagreement the Veteran asserted that enclosed VA progress notes indicated that his service-connected lumbar spine disability had "GOTTEN WORSE."  As part of an October 2008 VA Form 21-4138, the Veteran noted the "INCREASED SEVERITY" of his service-connected lumbar spine disability.  Also, as part of an August 2012 Appellate Brief Presentation (see page two) it was again argued that the Veteran's service-connected lumbar spine disability had "gotten worse."  Review of the record shows that the Veteran was most recently afforded a VA examination for his lumbar spine in February 2008 (spine examination).

When a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity); VAOPGCPREC 11-95, para. 11 (Apr. 7, 1995) (where a claimant affirmatively asserts to the Board that a further increase in disability has occurred subsequent to the prior examination and decision, an additional examination may be required).  Therefore, for the above-stated reasons, the Board finds that a VA examination is necessary to determine the current severity and manifestations of the Veteran's service-connected lumbar spine disk herniation and facet arthrosis.

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should obtain and associate with the claims file VA treatment records from the VAMC in Batavia dating from June 2009 to the present.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records. 

2.  After associating with the record all evidence obtained in connection with the above development, the RO/AMC must arrange for VA orthopedic and neurologic examinations of the Veteran to determine the nature, extent and severity of the service-connected disk herniation and facet arthrosis degenerative spondylosis of the lumbar spine.  All indicated studies, including X-rays, range of motion studies in degrees, and electromyograph and nerve conduction studies, if clinically appropriate, must be performed.  Tests of thoracolumbar spine joint motion against varying resistance must be performed.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  The examiners must identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain must be identified, and the examiners must assess the extent of any pain.  The examiners must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare- ups.  If this is not feasible, the examiners must so state, and explain why.

The neurological examiner must specifically identify any evidence of neurological manifestations due to the service-connected lumbar spine disorder.  If such neurological manifestations are present, the examiner should state whether there is complete or incomplete paralysis of the nerve.  If incomplete, the examiner should state whether it is mild, moderate, moderately severe or severe with marked muscular atrophy.

The neurological examiner must also identify the signs and symptoms resulting from an intervertebral disc syndrome that are present constantly, or nearly so.  The examiner should further note whether any intervertebral disc syndrome that may be present results in incapacitating episodes and the total duration of any of these episodes.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The claims file must be made available to and reviewed by the examiners in conjunction with the examinations.

3.  The Veteran is hereby notified that it is his responsibility to report for any VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC must review the claims file and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.

5.  Following completion of all indicated development, the RO/AMC should review and readjudicate the claim for an initial disability rating in excess of 20 percent for the Veteran's service-connected lumbar spine disk herniation and facet arthrosis, from March 1, 2008.  If the benefit sought on appeal is not granted, the RO/AMC shall issue a supplemental statement of the case (SSOC) and afford the Veteran and his representative an opportunity to respond thereto.  The RO/AMC should also consider whether "staged" ratings are appropriate in light of Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


